IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RICHARD GOODMAN, DDS,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-3447

STATE OF FLORIDA,
AGENCY FOR HEALTH CARE
ADMINISTRATION,

      Appellee.

_____________________________/

Opinion filed August 16, 2017.

An appeal from the Agency for Health Care Administration.
Elizabeth Dudek, Secretary.

Bernard M. Cassidy of Lubell & Rosen, Fort Lauderdale, for Appellant.

Andrew T. Sheeran, Assistant General Counsel, Agency for Health Care
Administration, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.